
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.37

EMPLOYMENT AGREEMENT


        This Employment Agreement (the "AGREEMENT"), dated as of October 6, 2003
is made and entered into by BRETT R. CHAPMAN ("EXECUTIVE") and HERBALIFE
INTERNATIONAL OF AMERICA, INC., a California corporation ("COMPANY"). The
parties to this Agreement agree as follows:

1.Employment Term. The Company shall employ Executive and Executive shall
continue in the employ of the Company for the three-year period starting on
October 6, 2003 or an earlier date if Executive so chooses (the "Employment
Term").

2.Duties. Executive shall serve in the Los Angeles, California area as General
Counsel of the Company, with all of the authority, duties, and responsibilities
commensurate with such position. Executive shall report only to the Chief
Executive Officer or Chairman of the Company.

3.Compensation and Related Matters. (a)Salary. Executive shall receive a salary
at the per annum rate of not less than Four Hundred Thirty-Five Thousand Dollars
($435,000), payable in accordance with the Company's payroll practices for
Senior Executives (as defined in Section 3(b) below) and subject to annual
performance review.

(b)Employee Benefits. Executive and Executive's qualified dependents shall be
entitled to participate in or receive benefits under each benefit plan or
arrangement made available by the Company to its most senior executives
(including its Chief Operating Officer but specifically excluding its Chief
Executive Officer ("Senior Executives") including, without limitation, those
relating to group medical, dental, vision, long-term disability, D&O, accidental
death and dismemberment, and life insurance, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and subject to the Company's right to modify, amend or terminate any such plan
or arrangement with or without prior notice. Executive shall become eligible to
participate in the Company's 401K program on January 1, 2004, and Executive
shall be eligible to participate in the Company's Deferred Compensation program
on October 1, 2003 if Executive commences work on or prior to that date. If
Executive commences work after October 1, 2003, Executive shall be eligible to
participate in the Company's Deferred Compensation program on January 1, 2004.

(c)Bonus. Executive will be eligible for a target bonus, but any bonus will be
paid following the completion of the relevant calendar year at such time bonuses
are paid to the Company's other Senior Executives, and no bonus shall be paid if
Executive is no longer employed by the Company, unless Executive's employment
terminates as a result of the expiration of the Employment Term, the Executive
is terminated without Cause, or the Executive resigns for Good Reason which will
be deemed to have occurred if Executive terminates his employment because of
(i) a material imposition of Executive's duties as General Counsel (ii) the
imposition of a requirement that Executive report to a person other than the
Chief Executive Officer or Chairman of the Company, (iii) the breach by the
Company in any respect of any of its obligations under this Agreement, and, in
any such case (but only if correction or cure is possible), the failure by the
Company to correct or cure the circumstance or breach on which such resignation
is based within 30 days after receiving notice from Executive describing such
circumstance or breach in reasonable detail or (iv) the relocation of
Executive's primary office location to a location more than 75 miles outside the
Los Angeles, California area.

i.For the fiscal year ending December 31, 2003, the Company shall pay the
Executive a cash bonus in the amount of $75,000.

1

--------------------------------------------------------------------------------

ii.For the fiscal year ending after December 31, 2003, if the Company shall
achieve the applicable bonus target set by the Company's Board of Directors (the
"Performance Target"), then the Company shall pay Executive a cash bonus in an
amount equal to one hundred percent (100%) of Executive's Target Bonus (as
defined below) calculated in accordance with the Company's then current bonus
plan in effect for its Senior Executives. The Performance Target utilized for
calculating Executive's bonus under this Section 3(c)(ii) shall be the same as
that utilized in bonus calculations for all Senior Executives. "Executive's
Target Bonus" shall be in an amount equal to a minimum of fifty percent (50%) of
Executive's annual salary for the year with respect to which the bonus is to be
paid.



(d)Vacation. Executive shall be entitled to three (3) weeks of vacation during
each year, accrued at the rate of 4.62 hours per pay period. Executive will be
eligible to use vacation after six months of continuous employment.



4.Termination Payment. If Executive is terminated by the Company without Cause
or resigns for Good Reason before the expiration of the Employment Term,
Executive will receive a lump sum severance payment in the amount of one year's
salary at Executive's then-current salary. As a precondition to the Company's
obligation to pay this lump sum severance, Executive agrees to execute and
deliver to the Company a fully effective general release in the form attached to
this Agreement as Attachment A. During the one-year period following a
termination without Cause or resignation for Good Reason, Executive will have no
duty to mitigate. In the event that Executive has not obtained subsequent
employment by one year after a termination without Cause or resignation for Good
Reason, the Company will commence paying Executive's salary in accordance with
the Company's payroll practices for Senior Executives, through the remainder of
the Employment Term, subject to Executive's duty to mitigate, and such payments
shall cease if Executive obtains comparable employment or if Executive fails to
document to the Company on a monthly basis that Executive is making reasonable
efforts to seek comparable employment. For purposes of this Agreement, the
Company shall have "Cause" to terminate the Executive's services in the event of
any of the following acts or circumstances: (i) Executive's conviction of a
felony or entering a plea of guilty or nolo contendere to any crime constituting
a felony (other than a traffic violation or by reason of vicarious liability);
(ii) Executive's substantial and repeated failure to attempt to perform
Executive's lawful duties as contemplated in Section 2 of this Agreement, except
during periods of physical or mental incapacity; (iii) Executive's gross
negligence or willful misconduct with respect to any material aspect of the
business of the Company or any of its affiliates, which gross negligence or
willful misconduct has a material and demonstrable adverse effect on the
Company; or (iv) any material breach of this Agreement or any material breach of
any other written agreement between Executive and the Company's affiliates
governing Executive's equity compensation arrangements (i.e., any agreement with
respect to Executive's stock and/or stock options of any of the Company's
affiliates); provided, however, that Executive shall not be deemed to have been
terminated for Cause in the case of clause (iv) above, unless any such breach is
not fully corrected prior to the expiration of the fifteen (15) calendar day
period following delivery to Executive of the Company's written notice of its
intention to terminate his employment for Cause describing the basis therefore
in reasonable detail.

5.Confidential and Proprietary Information.

(a)The parties agree and acknowledge that during the course of Executive's
employment, Executive will be given and will have access to and be exposed to
trade secrets and confidential information in written, oral, electronic and
other forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company's and its affiliates' distributors and customers and

2

--------------------------------------------------------------------------------

potential distributors and customers (hereinafter referred to collectively as
"DISTRIBUTORS"), including, without limitation, the identity of Distributors
that Executive cultivates or maintains while providing services at the Company
or any of its affiliates using the Company's or any of its affiliates' products,
name and infrastructure, and the identities of contact persons with respect to
those Distributors; the particular preferences, likes, dislikes and needs of
those Distributors and contact persons with respect to product types, pricing,
sales calls, timing, sales terms, rental terms, lease terms, service plans, and
other marketing terms and techniques; the Company's and its affiliates' business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company's and its affiliates' licensors, vendors and other
suppliers and the identities of the Company's and its affiliates' contact
persons at such licensors, vendors and other suppliers; the identities of the
Company's and its affiliates' key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and prospects.
Executive expressly agrees to use such trade secrets and confidential
information only for purposes of carrying out his duties for the Company and its
affiliates as he deems appropriate in his good faith judgment, and not for any
other purpose, including, without limitation, not in any way or for any purpose
detrimental to the Company or any of its affiliates. Executive shall not at any
time, either during the course of his employment hereunder or after the
termination of such employment, use for himself or others, directly or
indirectly, any such trade secrets or confidential information, and, except as
required by law, Executive shall not disclose such trade secrets or
confidential. information, directly or indirectly, to any other person or
entity. Trade secret and confidential information hereunder shall not include
any information which (i) is already in or subsequently enters the public
domain, other than as a result of any direct or indirect disclosure by
Executive, (ii) becomes available to Executive on a non-confidential basis from
a source other than the Company or any of its affiliates, provided that
Executive has no knowledge that such source is subject to a confidentiality
agreement or other obligation of secrecy or confidentiality (whether pursuant to
a contract, legal or fiduciary obligation or duty or otherwise) to the Company
or any of its affiliates or any other person or entity or (iii) is approved for
release by the board of directors of the Company or any of its affiliates or
which the board of directors of the Company or any of its affiliates makes
available to third parties without an obligation of confidentiality.

(b)All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
which Executive shall prepare or receive in the course of his employment with
the Company and which relate to or are useful in any manner to the business now
or hereafter conducted by the Company or any of its affiliates are and shall
remain the sole and exclusive property of the Company and its affiliates, as
applicable. Executive shall not remove from the Company's premises any such
physical property, the original or any reproduction of any such materials nor
the information contained therein except for the purposes of carrying out his
duties to the Company or any of its affiliates and all such property (except for
any items of personal property not owned by the Company or any of its
affiliates), materials and information in his possession or under his custody or
control upon the termination of his employment (other than such materials
received by Executive solely in his capacity as a shareholder) or at any other
time upon request by the Company shall be immediately turned over to the Company
and its affiliates, as applicable.

(c)All inventions improvements. trade secrets, reports, manuals, computer
programs, tapes and other ideas and materials developed or invented by Executive
during the period of his employment, either solely or in collaboration with
others, which relate to the actual or

3

--------------------------------------------------------------------------------

anticipated business or research of the Company or any of its affiliates which
result from or are suggested by any work Executive may do for the Company or any
of its affiliates or which result from use of the Company's or any of its
affiliates' premises or property (collectively, the "DEVELOPMENTS") shall be the
sole and exclusive property the Company and its affiliates, as applicable.
Executive assigns and transfers to the Company his entire right and interest in
any such Development, and Executive shall execute and deliver any and all
documents and shall do and perform any and all other acts and things necessary
or desirable in connection therewith that the Company or any of its affiliates
may reasonably request, it being agreed that the preparation of any such
documents shall be at the Company's expense. Nothing in this paragraph applies
to an invention which qualifies fully under the provisions of California Labor
Code Section 2870.

(d)Following the termination of Executive's employment, Executive will
reasonably cooperate with the Company (at the Company's expense, if Executive
reasonably incurs any out-of-pocket costs with respect thereto) in any defense
of any legal, administrative or other action in which the Company or any of its
affiliates or any of their distributors or other business relations are a party
or are otherwise involved, so long as any such matter was related to Executive's
duties and activities conducted on behalf of the Company or its Subsidiaries.

(e)The provisions of this Section 5 and Section 6 shall survive any termination
of this Agreement and termination of Executive's employment with the Company.



6.Non-Solicitation. Executive acknowledges that in the course of his employment
for the Company he will become familiar with the Company's and its affiliates'
trade secrets and other confidential information concerning the Company and its
affiliates. Accordingly, Executive agrees that, during Executive's employment
and for a period of twenty-four (24) months immediately thereafter (the
"NONSOLICITATION PERIOD"), he will not directly or indirectly through another
entity (i) induce or attempt to induce any employee or Distributor of the
Company or any of its affiliates to leave the employment of, or cease to
maintain its distributor relationship with, the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate and any employee or Distributor thereof, (ii) hire any person who was
an employee of the Company or any of its affiliates at any time during the
Nonsolicitation Period or enter into a distributor relationship with any person
or entity who was a Distributor of the Company or any of its affiliates at any
time during the Nonsolicitation Period, (iii) induce or attempt to induce any
Distributor, supplier, licensor, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between such
Distributor, supplier, licensor, licensee or business relation and the Company
or any of its affiliates or (iv) use any trade secrets or other confidential
information of the Company or any of its affiliates to directly or indirectly
participate in any means or manner in any competitive business, wherever
located.

7.Injunctive Relief. Executive and the Company (a) intend that the provisions of
Sections 5 and 6 be and become valid and enforceable, (b) acknowledge and agree
that the provisions of Sections 5 and 6 are reasonable and necessary to protect
the legitimate interests of the business of the Company and its affiliates and
(c) agree that any violation of Section 5 or 6 will result in irreparable injury
to the Company and its affiliates, the exact amount of which will be difficult
to ascertain and the remedies at law for which will not be reasonable or
adequate compensation to the Company and its affiliates for such a violation.
Accordingly, Executive agrees that if Executive violates or threatens to violate
the provisions of Section 5 or 6, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to seek specific
performance and injunctive relief, without posting bond or other security, and
without the necessity of proving actual damages. In addition, in the event of a
violation or threatened violation by

4

--------------------------------------------------------------------------------

Executive of Section 5 or 6 of this Agreement, the Nonsolicitation Period will
be tolled until such violation or threatened violation has been duly cured. If,
at the time of enforcement of Sections 5 or 6 of this Agreement, a court holds
that the restrictions stated therein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area.

8.Assignment: Successors and Assigns. Executive agrees that he shall not assign,
sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, any rights or obligations under this Agreement, nor shall
Executive's rights hereunder be subject to encumbrance of the claims of
creditors. This Agreement may be assigned by the Company without the consent of
Executive to (a) any entity succeeding to all or substantially all of the assets
or business of the Company, whether by merger, consolidation, acquisition or
otherwise (upon which entity the Agreement shall be binding), or (b) any
affiliate; provided, however, that in neither case shall the Company be released
from its obligations hereunder, nor shall any assignment to an affiliate lessen
the Executive's rights with respect to his position, duties, responsibilities or
authority with respect to the Company.

9.Governing Law: Jurisdiction and Venue. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of California without regard to the conflicts of law principles
thereof. Suit to enforce this Agreement or any provision or portion thereof may
be brought in the federal or state courts located in Los Angeles, California.

10.Severability of Provisions. In the event that any provision of this Agreement
should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law. and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of any other
provision of this Agreement.

11.Warranty. As an inducement to the Company to enter into this Agreement,
Executive represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exists no impediment or
restraint, contractual or otherwise, on his power, right or ability to enter
into this Agreement and to perform his duties and obligations hereunder.

12.Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method upon receipt of telephonic or electronic confirmation; the day after it
is sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested. In each case notice will
be sent to:

(a)If to the Company:


Herbalife International of America, Inc.
1800 Century Park East
Los Angeles, California 90067
Attention: Members of the Compensation Committee of the Board of Directors
Telecopy: (310) 557-3906

with a copy to:

Herbalife International of America, Inc. 1800 Century Park East
Los Angeles, California 90067 Attention: Chief Executive Officer
Telecopy: (310) 557-3906

5

--------------------------------------------------------------------------------




(b)if to Executive, to:

Brett R. Chapman
5054 Royal Vista Court
Thousand Oaks, California 91362

with a copy to:

Cathy J. Frankel, Esq.
Moses & Singer LLP
1301 Avenue of the Americas
New York, New York 10019-6076

        or to such other place and with other copies as either party may
designate as to itself or himself by written notice to the others.

13.Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

14.Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the subject matter
hereof and this Agreement supersedes (and may not be contradicted by, modified
or supplemented by) any prior or contemporaneous agreement, written or oral,
with respect thereto, with the exception of the Non-Statutory Stock Option
Agreement and the Shareholders' Agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

15.Amendments: Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of the Company. No waiver of any of the provisions of
this Agreement, whether by conduct or otherwise, in anyone or more instances,
shall be deemed to be construed as a further, continuing, or subsequent waiver
of any such provision or as a waiver of any other provision of this Agreement.
No failure to exercise and no delay in exercising any right, remedy or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

16.Representation of Counsel: Mutual Negotiation. Each party has had the
opportunity to be represented by counsel of its choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm's-length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to any party.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

    EXECUTIVE
 
 
            

--------------------------------------------------------------------------------

By: Brett R. Chapman
 
 
HERBALIFE INTERNATIONAL OF AMERICA, INC.
 
 
            

--------------------------------------------------------------------------------

By: Michael O. Johnson
Title: Chief Executive Officer

6

--------------------------------------------------------------------------------


ATTACHMENT A

Agreement and General Release


        Agreement and General Release ("AGREEMENT"), by and among BRETT R.
CHAPMAN ("EXECUTIVE" and referred to herein as "you") and HERBALIFE
INTERNATIONAL OF AMERICA, INC., a California corporation (the "COMPANY").

        1.     In exchange for your waiver of claims against the Company
Entities (as defined below) and compliance with other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
Employment Agreement with the Company.

        2.     (a)    In consideration for the payments and benefits to be
provided to you pursuant to paragraph 1 above, you, for yourself and for your
heirs, executors, administrators, trustees, legal representatives, and assigns
(hereinafter referred to collectively as "RELEASORS"), FOREVER RELEASE AND
DISCHARGE THE Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, successors
and assigns, assets, employee benefit plans or funds (including, without
limitation, each of Whitney & Co., LLC, Golden Gate Private Equity, Inc., any
investment fund managed by either of them and any affiliate of any of the
aforementioned persons or entities), and any of its or their respective past,
present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, whether acting on behalf of the Company
or in their individual capacities (collectively the "COMPANY ENTITIES") from any
and all claims, suites, demands, causes of action, covenants, obligations,
debts, costs, expenses, fees and liabilities of any kind whatsoever in law or
equity, by statute or otherwise, whether known or unknown, vested or contingent,
suspected or unsuspected and whether or not concealed or hidden (collectively,
the "CLAIMS"), which you ever had, now have, or may have against any of the
Company Entities by reason of any act, omission, transaction, practice, plan,
policy, procedure, conduct, occurrence, or other matter related in any way to
your employment by (including, but not limited to, termination thereof) the
Company Entities up to and including the date on which you sign this Agreement,
except as provided in subsection (c) below.

        (b)   Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Company Entities form any all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment or termination
thereof, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974,(excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Company Entities subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Restraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended; (ii) any claim under the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights Act, or the California pregnancy Disability Leave Law; (iii) any other
claim (whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance) relating to or arising out of your employment,
the terms and conditions of such employment, the termination of such employment,
including, but not limited to, breach of contract (express or implied), wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and (iv) any claim for attorneys' fees, costs,
disbursements and/of the like.

        (c)   Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that may arise after the date on which you sign this
Agreement; (2) with respect to your right to enforce your rights that survive
termination under the Employment Agreement or any other written agreement
entered into between you and the Company (including, without limitation, any

7

--------------------------------------------------------------------------------




equity grants or agreements); (3) regarding rights of indemnification, receipt
of algal fees and directors and officers liability insurance to which you are
entitled under the Employment Agreement, the Company's Certificate of
Incorporation or By-laws, pursuant to any separate writing between you and the
Company or pursuant to applicable law; (4) relating to any claims for accrued,
vested benefits under any employee benefit plan or pension plan of the Company
Entities subject to the terms and conditions of such plan and applicable law; or
(5) as a stockholder or optionholder of the Company.

        (d)   In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected or unanticipated
Claims), if any, as well as those relating to any other claims hereinabove
mentioned or implied. You acknowledge and agree that this waiver is an essential
and material term of this Agreement, and if you bring your own Claim in which
you seek damages against any Company Entity, or if you seek to recover against
any Company Entity in any Claim brought by a governmental agency on your behalf,
the release set forth in this Agreement shall serve as a complete defense to
such Claims, and you shall reimburse each Company Entity for any attorneys' fees
or expense or other fees and expense incurred in defending such Claim; provided,
however, if a class action claim or governmental claim is brought on your
behalf, your obligations will be limited to (i) opting out of such action or
other proceedings received in connection therewith to the Company, it being
agreed that you shall not be liable to the Company for any attorneys' fees or
expense or other fees or expenses in the case of any such class action claim or
governmental claim.

        (e)   Without limiting the generality of the foregoing, you waive all
rights under California Civil Code Section 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        3.     (a)    This Agreement is not intended, and shall not be
construed, as an admission that any of the Company Entities has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.

        (b)   Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

        4.     For two years from and after the date of your employment
termination, you agree not to make any derogatory, negative or disparaging
public statement about any Company Entity, or to make any public statement (or
any statement likely to become public) that could reasonably be expected to
adversely affect or disparage the reputation, or, to the extent applicable,
business or goodwill of any Company Entity, it being agreed and understood that
nothing herein shall prohibit you (a) from disclosing that you are no longer
employed by the Company, (b) from responding truthfully to any governmental
investigation or inquiry related thereto, whether by the Securities and Exchange
Commission or other governmental entity or any other law, subpoena, court order
or other compulsory legal process or any disclosure requirement of the
Securities and Exchange Commission, or (c) from making traditional competitive
statements in the course of promoting a competing business, so long as any
statements made by you described in this clause (c) are not based on
confidential information

8

--------------------------------------------------------------------------------

obtained during the course of your employment with the Company. The Company
agrees that it will not make any derogatory, negative or disparaging public
statement about you in an authorized press release or authorized public
announcement.

        5.     This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

        6.     This Agreement shall be construed and enforced in accordance with
the laws of the State of California applicable to agreements made and to be
performed entirely within such State.

        7.     You acknowledge that your obligations pursuant to Sections 5, 6
and 7 of the Employment Agreement survive the termination of your employment in
accordance with the terms thereof.

        8.     You acknowledge that you: (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least twenty-one
(21) days the terms of this Agreement; (c) are hereby advised by the Company in
writing to consult with an attorney of your choice in connection with this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (f) are signing this Agreement voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein.

        9.     You understand that you will have at least twenty-one (21) days
from the date of receipt of this Agreement to consider the terms and conditions
of this Agreement. You may accept this Agreement by signing it and returning it
to the Company's Chief Executive Officer at the address specified pursuant to
Section 12 of the Employment Agreement on or before                        After
executing this Agreement, you shall have seven (7) days (the "REVOCATION
PERIOD") to revoke this Agreement by indicating your desire to do so in writing
delivered to the Chief Executive Officer at the address above by no later than
5:00 p.m. on the seventh (7th) day after the date you sign this Agreement. The
effective date of this Agreement shall be the eighth (8th) day after you sign
the Agreement (the "AGREEMENT EFFECTIVE DATE"). If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day. In the event you
do not accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in paragraph 1 above, shall be deemed automatically null and void.

    EXECUTIVE
 
 
By:
 
          

--------------------------------------------------------------------------------

Brett R. Chapman
 
 
HERBALIFE INTERNATIONAL OF AMERICA, INC.
 
 
By:
 
          

--------------------------------------------------------------------------------


 
 
Name:
 
          

--------------------------------------------------------------------------------


 
 
Title:
 
          

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
ATTACHMENT A Agreement and General Release
